DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,882,272. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the shrink film recited in claims 1, 6, 9 and 10 of the instant application overlaps greatly with the compositions of the shrink film recited in claims 1, 7, 8 and 19 of U.S. Patent No. 10,882,272 (US ‘272).

In regard to dependent claims 2-5, 9 and 17, the ranges recited in dependent claims 2-5, 9 and 17 encompass the respective ranges recited in claims 1-6, 9 and 16 of US ‘272, where:
Claim 2 of US ‘272 corresponds to claim 2 of the instant application
Claim 3 of US ‘272 corresponds to claim 3 of the instant application
Claim 4 of US ‘272 corresponds to claim 4 of the instant application
Claim 5 of US ‘272 corresponds to claim 5 of the instant application
Claim 6 of US ‘272 corresponds to claim 5 of the instant application
Claim 9 of US ‘272 corresponds to claim 9 of the instant application
Claim 16 of US ‘272 corresponds to claim 17 of the instant application

In regard to dependent claims 12-15 and 19, claims 12-15 and 19 correspond to claims 10-15 and 18 of US ‘272, where:
Claim 10 of US ‘272 corresponds to claim 12 of the instant application.
Claim 11 of US ‘272 corresponds to claim 13 of the instant application.
Claim 12 of US ‘272 corresponds to claim 14 of the instant application.
Claim 13 of US ‘272 corresponds to claim 15 of the instant application.
Claim 14 of US ‘272 corresponds to claim 15 of the instant application.
Claim 19 of US ‘272 corresponds to claim 18 of the instant application.

In regard to dependent claims 16 and 18, claims 16 and 18 overlap with claims 15 and 17 of US ‘272, where:
Claim 15 of US ‘272 corresponds to claim 16 of the instant application.
Claim 17 of US ‘272 corresponds to claim 18 of the instant application.

Claims 1-10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,543,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the shrink film recited in claims 1 and 6-10 of the instant application overlaps greatly with the compositions of the shrink film recited in claims 1, 7-9 and 21 of U.S. Patent No. 10,543,656 (US ‘656).

In regard to dependent claims 4, 5 and 17, the ranges recited in dependent claims 4, 5, 9 and 17 encompass the respective ranges recited in claims 1-6, and 16 of US ‘656, where:
Claim 4 of US ‘656 corresponds to claim 4 of the instant application
Claim 5 of US ‘656 corresponds to claim 5 of the instant application
Claim 6 of US ‘656 corresponds to claim 5 of the instant application
Claim 16 of US ‘656 corresponds to claim 17 of the instant application

In regard to dependent claims 2, 3, 12-19, claims 2, 3, 12-19 correspond to claims 12-15, and 17-20 of US ‘656, where:
Claim 2 of US ‘656 corresponds to claim 2 of the instant application.
Claim 3 of US ‘656 corresponds to claim 3 of the instant application.

Claim 12 of US ‘656 corresponds to claim 12 of the instant application.
Claim 13 of US ‘656 corresponds to claim 13 of the instant application.
Claim 14 of US ‘656 corresponds to claim 14 of the instant application.
Claim 15 of US ‘656 corresponds to claim 15 of the instant application.
Claim 17 of US ‘656 corresponds to claim 16 of the instant application.
Claim 18 of US ‘656 corresponds to claim 17 of the instant application.
Claim 19 of US ‘656 corresponds to claim 18 of the instant application.
Claim 20 of US ‘656 corresponds to claim 19 of the instant application.

In regard to dependent claims 9 and 10, claims 9 and 10 overlap with claims 10 and 11 of US ‘656, where:
Claim 10 of US ‘656 corresponds to claim 9 of the instant application.
Claim 11 of US ‘656 corresponds to claim 10 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claim 5, the scope of compositions Applicant intends to recite in claim 5 cannot be ascertained because the maximum possible sum of the CHDM and neopentyl glycol residues based on the limitations of claim 1 is 36%, so the range of greater than 36% to 40 % in the range of 10-40 % recited in claim 5 is not possible. It is therefore not clear what exact scope of compositions Applicant intends to recite in claim 5, since the impossibility recited in claim 5 raises the possibility that Applicant intends to recite something other than what is recited in claim 5.
Claim 11 recites the limitation " the residues of 1,4 butanediol " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite / require residues of 1,4 butanediol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788